FILED
                             STATE OF WEST VIRGINIA                               April 20, 2021
                           SUPREME COURT OF APPEALS                             EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




Curtis J.,
Defendant Below, Petitioner

vs.) No. 20-0359 (Berkeley County 20-D-AP-2)

Laura J.,
Plaintiff Below, Respondent




                               MEMORANDUM DECISION



       Self-represented Petitioner Curtis J. appeals the May 6, 2020, order of the Circuit Court of
Berkeley County affirming the December 20, 2019, final order of the Family Court of Berkeley
County granting the parties a divorce, setting forth the equitable distribution of marital assets, and
awarding Respondent Laura J. $1,000 per month in permanent spousal support. 1 Respondent, by
counsel Cinda L. Scales, filed a response in support of the circuit court’s order.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        The record of the underlying proceedings submitted by petitioner in support of his appeal is
sparse and consists only of various pleadings and exhibits, the family court’s December 20, 2019,
order, and the circuit court’s May 6, 2020, order; the appellate record does not include the video

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).


                                                  1
recording of the December 5, 2019, final hearing before the family court. From the appellate
record, we glean the following: The parties were married on January 3, 1998, in Mineral County
and last lived together on February 9, 2019, in Berkeley County. The parties’ four children are all
adults. Respondent sought a divorce due to irreconcilable differences, and petitioner admitted to
the same in a verified answer. At the December 5, 2019, final hearing, the Family Court of
Berkeley County approved the parties’ “oral [a]greement and [s]tipulation as to the nature and
value of their assets and debts, the terms of which were placed upon the record in open [c]ourt,
wherein the parties agreed to the disposition of certain property.” The parties disputed
respondent’s entitlement to permanent spousal support and the amount thereof. 2

        By final order entered on December 20, 2019, the family court (1) granted the parties a
divorce; (2) equitably distributed marital assets and debts pursuant to the parties’ agreement as “set
forth more fully in the [m]arital [p]roperty [a]llocation [d]istribution of [p]roperty worksheet,
attached hereto and incorporated herein, as EXHIBIT 1”; and (3) awarded respondent permanent
spousal support in the amount of $1,000 per month, beginning on December 1, 2019. The family
court found that respondent’s permanent spousal support was “subject to continuing judicial
modification.” Accordingly, the family court ruled that the permanent spousal support may be
“modified by [o]rder of this [c]ourt” in addition to respondent’s remarriage or the death of either
party. Petitioner appealed the family court’s December 20, 2019, final order to the Circuit Court of
Berkeley County on January 20, 2020. On January 29, 2020, petitioner submitted the video
recording of the December 5, 2019, final hearing before the family court for the circuit court’s
review. Following a March 6, 2020, hearing, and after reviewing the video recording of the
December 5, 2019, final hearing, the circuit court affirmed the family court’s December 20, 2019,
final order. 3

       Petitioner now appeals the circuit court’s May 6, 2020, order affirming the family court’s
December 20, 2019, final order. In reviewing circuit court orders affirming family court orders,
“we review the findings of fact made by the family court judge under the clearly erroneous
standard, and the application of law to the facts under an abuse of discretion standard. We review
questions of law de novo.” Syl., in part, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).
“On an appeal to this Court[,] the appellant bears the burden of showing that there was error in the
proceedings below resulting in the judgment of which he complains, all presumptions being in
favor of the correctness of the proceedings and judgment in and of the trial court.” Syl. Pt. 2,
Perdue v. Coiner, 156 W. Va. 467, 194 S.E.2d 657 (1973).

        On appeal, in addition to raising two issues challenging the award of permanent spousal
support to respondent, petitioner challenges the equitable distribution of marital assets and debts
by raising various other issues. Respondent counters that the only issues petitioner preserved for

       2
        During the parties’ children’s minorities, respondent did not work outside the home for a
period of time. Before and after the parties’ marriage, respondent has worked in retail at Wal-Mart.
Petitioner works for the Federal Bureau of Investigation.
       3
           The circuit court’s rulings are discussed below.

                                                   2
appeal are the issues challenging the award of permanent spousal support to respondent. Petitioner
concedes that many issues were “supposed to be brought up in [the] [f]amily [c]ourt, but . . . never
[were].” 4

         “To preserve an issue for appellate review, a party must articulate it with such sufficient
distinctiveness to alert a [family] court to the nature of the claimed defect.” Syl. Pt. 2, State ex rel.
Cooper v. Caperton, 196 W. Va. 208, 470 S.E.2d 162 (1996). “‘One of the most familiar
procedural rubrics in the administration of justice is the rule that the failure of a litigant to assert a
right in the trial court likely will result’ in the imposition of a procedural bar to an appeal of that
issue.” State v. Miller, 194 W. Va. 3, 17, 459 S.E.2d 114, 128 (1995) (Citation omitted.); see State
v. J.S., 233 W. Va. 198, 207, 757 S.E.2d 622, 631 (2014) (finding that “[t]he failure to timely raise
the issue below has resulted in waiver of the matter in this appeal”). Finally, in State v. Honaker,
193 W. Va. 51, 56 n.4, 454 S.E.2d 96, 101 n.4 (1994), we stated that we must “take as
non[-]existing all facts that do not appear in the [appendix] record and will ignore those issues
where the missing record is needed to give factual support to the claim.” Rule 10(c)(7) of the West
Virginia Rules of Appellate Procedure provides, in pertinent part, that petitioner’s “argument must
contain appropriate and specific citations to the record on appeal, including citations that pinpoint
when and how the issues in the assignments of error were presented to the lower tribunal,” and that
“[t]he Court may disregard errors that are not adequately supported by specific references to the
record on appeal.” Here, in addition to petitioner’s concession that he failed to raise several issues
before the family court, petitioner failed to include the video recording of the December 5, 2019,
final hearing in his appendix. The family court found that the terms of the parties’ agreement, in
which they agreed to the disposition of their marital property, “were placed upon the record” at the
final hearing. Therefore, we have nothing to review without the video recoding of the final
hearing. Accordingly, we find that the only issues petitioner preserved for appeal are the two issues
challenging the award of permanent spousal support to respondent. See Watts v. Ballard, 238 W.
Va. 730, 735 n.7, 798 S.E.2d 856, 861 n.7 (2017) (stating that “[t]his Court will not pass on a
nonjurisdictional question which has not been decided by the trial court in the first instance”)
(quoting Syl. Pt. 2, Sands v. Sec. Trust Co., 143 W. Va. 522, 102 S.E.2d 733 (1958)).

         With regard to petitioner’s assignments of error involving the award of permanent spousal
support, because we “take as non[-]existing all facts that do not appear in the [appendix] record,”
see Honaker, 193 W. Va. at 56 n.4, 454 S.E.2d at 101 n.3, our review of those issues will be
necessarily limited. Petitioner first argues that the family court failed to make specific findings in
its final order as to each of the twenty factors set forth in West Virginia Code § 48-6-301(b) for
consideration in making an award of spousal support. 5 However, petitioner concedes that, at the

        4
        Petitioner explains that the attorney who represented him before the family court failed to
follow petitioner’s directions to raise all issues petitioner believed applicable to his case.
        5
        West Virginia Code § 48-6-301(b) provides that a court consider the following factors in
making an award of spousal support: (1) the length of time the parties were married; (2) the period
of time during the marriage when the parties actually lived together as husband and wife; (3) the
present employment income and other recurring earnings of each party from any source; (4) the
(continued . . .)
                                                3
final hearing, the family court (1) “went over [all of] the 20 factors”; (2) “found 5 factors
inapplicable” to the parties’ case; and (3) made specific findings regarding the 5 factors it found
most relevant to the instant case. Given petitioner’s concessions, we find that he argues only that
the family court erred in failing to memorialize the findings it made in the final order. Pursuant to
Syllabus Point 2 of Perdue, petitioner “bears the burden of showing that there was error in the
proceedings below resulting in the judgment of which he complains.” 156 W. Va. at 467, 194
S.E.2d at 658. We find that petitioner fails to do so here, as he concedes that the family court
considered all twenty of the requisite factors at the final hearing. As found by the circuit court,
which had the opportunity to review the video recording of the final hearing, “the family court did
consider the factors set forth in [West Virginia] Code § 48-6-301[(b)].” (Emphasis in original.)

        Petitioner further argues that the family court erred in ordering him to pay $1,000 per
month in permanent spousal support due to the evidence at the final hearing showing that
petitioner’s monthly expenses exceeded his net monthly income. In affirming the family court’s
December 20, 2019, final order, the circuit court found that this Court rejected a similar argument
and found no error in an award of permanent spousal support in Crea v. Crea, 222 W. Va. 388, 664
S.E.2d 729 (2008), where the family court in that case found that the wife should not be penalized
for the husband’s choice to incur excessive debt. Id. at 392, 664 S.E.2d at 733. Here, respondent
argues that petitioner agreed to be assigned most of the marital debts because petitioner wanted to
be also assigned the most valuable marital assets; petitioner was assigned the marital home, his
accrued annual leave, and his Ameritrade account pursuant to the marital property allocation
distribution of property worksheet attached to the final order. Respondent further argues that it is
inequitable for petitioner to “utilize the debts he [willingly] took . . . as a basis for arguing [that] he
cannot afford to pay spousal support.” We agree with respondent and note that the family court
provided for the eventuality that petitioner might need his support obligation modified and, if
petitioner believes that he is presently unable to pay $1,000 per month in permanent spousal

income-earning abilities of each of the parties; (5) the equitable distribution of marital property;
(6) the ages and the physical, mental, and emotional condition of each party; (7) the educational
qualifications of each party; (8) foregone or postponed economic, education, or employment
opportunities of either party during the course of the marriage; (9) the standard of living
established during the marriage; (10) the likelihood that the party seeking spousal support can
substantially increase his or her income-earning abilities within a reasonable time by acquiring
additional education or training; (11) any financial or other contribution made by either party to the
education, training, vocational skills, career, or earning capacity of the other party; (12) the
anticipated expense of obtaining the education and training described in West Virginia Code §
48-6-301(b)(10); (13) the costs of educating minor children; (14) the costs of providing health care
for each of the parties and their minor children; (15) the tax consequences to each party; (16) the
extent to which it would be inappropriate for a party, because that party will be the custodian of a
minor child or children, to seek employment outside the home; (17) the financial need of each
party; (18) the legal obligations of each party to support himself or herself and to support any other
person; (19) costs and care associated with a minor or adult child’s physical or mental disabilities;
and (20) any other factors as the court determines necessary or appropriate to consider in order to
arrive at a fair and equitable grant of spousal support and separate maintenance.

                                                    4
support, he may file a petition for modification pursuant to the family court’s final order. Based on
our review of the appellate record before us, we find that petitioner cannot show that the family
court erred in ordering petitioner to pay $1,000 per month in permanent spousal support.
Accordingly, we conclude that the circuit court properly affirmed the family court’s final order.

       For the foregoing reasons, we affirm the circuit court’s May 6, 2020, order affirming the
family court’s December 20, 2019, final order.

                                                                                          Affirmed.

ISSUED: April 20, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 5